Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 17, 2015

The Court of Appeals hereby passes the following order:

A16D0156. WILLIAM SHANE NICHOLS v. THE STATE.

      William Nichols seeks discretionary review of the trial court’s order denying
his second extraordinary motion for a new trial. The trial court’s order was entered
on October 14, 2015, and Nichols filed his application on November 24, 2015. We
lack jurisdiction because the application is untimely.
      An application for discretionary appeal must be filed within 30 days of the
entry of the order or judgment to be appealed. OCGA § 5-6-35 (d). The requirements
of OCGA § 5-6-35 are jurisdictional, and this Court cannot accept an application for
appeal not made in compliance therewith. Boyle v. State, 190 Ga. App. 734 (380
SE2d 57) (1989). Here, Nichols filed his application 41 days after entry of the order
he seeks to appeal. Therefore, his application is untimely. Moreover, because the
order reflects that this was the second extraordinary motion for new trial filed by
Nichols, the trial court lacked jurisdiction to consider the motion. OCGA § 5-5-41
(b); Richards v. State, 275 Ga. 190, 192, n. 1 (563 SE2d 856) (2002). Accordingly,
this application is hereby DISMISSED for lack of jurisdiction.

                                       Court of Appeals of the State of Georgia
                                                                            12/17/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.